Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Regarding claim 1, the claim has been amended in the following manner:
1.    A method in a first base station including:
receiving, by the first base station, system timing information of a second base station;
transmitting, to the second base station, system timing information of the first base station;
scheduling, by the first base station, transmission of observed time difference of arrival (OTDOA) reference signals using the system timing information of the first base station and the system timing information received from the second base station, the transmission being scheduled such that the transmission of OTDOA reference signals from the first and second base stations overlap in time, and the OTDOA reference signals from the first and second base stations being different; and
signaling, to a wireless terminal, a measurement pattern corresponding to the OTDOA reference signals from the first and second base stations, wherein the measurement pattern includes an offset of subframes on which the OTDOA reference signals are transmitted.
Regarding claim 5, the claim has been cancelled.
Regarding claims 10-12, the claims have been cancelled

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462